"
               Case 1:19-cv-07136-LLS Document 318 Filed 08/10/21 Page 1 of 1
    ,, IGI I ~L                                                                     , .,
                                                                              SONY
     UNITED STATES DISTRICT COURT                                   non•,!f \T
     SOUTHERN DISTRICT OF NEW YORK                                             : UO \I CALLY FILED
     AMERICAN BROADCASTING COMPANIES ,                              Pl. I\   J .
                                                                                                                1
     INC ., DISNEY ENTERPRISES , INC .,                         I   l) A1·E rL 11_ L            (? / 1°/1-
                                                                                   r."D: _....::O         _._,_
                                                                                                c....-___._  /_ . _
     TWENTIETH CENTURY FOX F ILM
     CORPORATION , CBS BROADCASTING INC .,
     CBS STUDIOS INC ., FOX TELEVISION                     19 Civ . 7136 (LLS)
     STATIONS , LLC , FOX BROADCASTING
     COMPANY , LLC , NBCUNIVERSAL MEDIA,                              ORDER
     LLC , UNIVERSAL TELEVISION LLC , AND
     OPEN 4 BUSINESS PRODUCTIONS , LLC ,

     Plaintiffs and Counterclaim
     Defendants ,

                        - against -


     DAVID R . GOODFRIEND and SPORTS FANS
     COALITION NY , INC .,

     Defendants and Counterclaim
     Plaintiffs .

           It sufficiently appearing that the matters raised in

     Defendants '     request for a pre - motions conference (Dkt . No . 289)

     can be satisfactorily resolved by the submissions already before

     the Court or in the course of normal pre - trial preparation and

     need not be addressed separately now , Defendants '               request for

     the pre - motions conference is denied .

           So Ordered .

     Dated :       New York , New York
                   August 10 , 2021


                                                       {cm.+;, L. Shu, J-trh-
                                                      Lou Is L . STANTON
                                                           U. S . D. J .




                                            - 1-
